Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 1 of 39




                                              EXHIBIT C
 REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION OF DEFENDANTS WARRIOR
 TRADING, INC. AND ROSS CAMERON FOR JUDGMENT ON THE PLEADINGS; OR, IN THE
                                    ALTERNATIVE, TO STAY THE PRESENT CASE
     Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 2 of 39



WARRIOR TRADING, INC., a
Delaware corporation,


                  Plaintiff,
v.


JEFFREY FORTIS, an individual and
as Trustee of the Jeffrey Fortis Family
Trust,

                  Defendant.

                           DEMAND FOR ARBITRATION

         Plaintiff Warrior Trading, Inc., a Delaware corporation ("Warrior Trading")

alleges and demands arbitration against Defendant Jeffrey Fortis ("Fortis") as

follows:

                                   INTRODUCTION

                      PARTIES. JURISDICTION. AND VENUE

         1.    Warrior Trading is a Delaware corporation. Warrior Trading was

formerly      known   as   Newfane     Design,   Inc.,   a   Vermont     corporation,    but
domesticated in Delaware as Warrior Trading, Inc. in October 2017. Warrior

Trading maintains offices in California and Massachusetts.

         2.    Fortis is a resident of the State of California.   Fortis is also the trustee

of the Jeffrey Fortis Family Trust ("Fortis Trust").

         3.    Ross Cameron ("Cameron") is the founder, president, and Chief
Executive Officer of Warrior Trading, a full-time day trader, and the head trading

mentor for Warrior Trading. Cameron is also the majority shareholder, currently
owning 1,001 of the total 1,540 shares of capital stock of Warrior Trading.
         4.    Fortis is the former Chief Operating Officer, a former employee, and a

former shareholder of Warrior Trading. Prior to his termination, Fortis was also

one of Warrior Trading's trading mentors for students. Fortis or the Fortis Trust
owned 462 shares at the time Fortis was terminated for cause and forfeited any and
    Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 3 of 39


all shareholder rights.

        5.       Alex Fortis is Fortis's brother, an employee of Warrior Trading, and

owner of 77 shares of Warrior Trading capital stock.

        6.       Warrior Trading, Cameron, Fortis, and Fortis's brother, Alex Fortis,

are each a signatory to a Shareholder Agreement, dated August 18, 2016, as

amended by that certain Amendment No. 1 to Shareholder Agreement, dated

December 15, 2017.         The Shareholder Agreement and Amendment No. 1 are

referred to herein as the "Shareholder Agreement". A true and correct copy of the

Shareholder Agreement is attached hereto as Exhibit 1.

        7.       The Shareholder Agreement provides that Delaware law shall govern

the terms of the Shareholder Agreement and any controversy or claim arising out

of or relating to the Shareholder Agreement, or breach thereof, shall be settled by

binding arbitration in       Delaware or such other agreed location.       Shareholder

Agreement § 14(g).

                              GENERAL ALLEGATIONS

        8.       At all times alleged herein, Warrior Trading was and is engaged in the

business of providing market trading education to its customers and students.

        9.       Warrior Trading's success heavily relies on positive reviews and

feedback from its current and former students regarding Warrior Trading's high-

quality services.

        10.      Warrior Trading's valuable brand and reputation are dependent, in

large part, on the conduct of Warrior Trading's employees that provide trading

education to its students.

        A.       Fortis's Employment With Warrior Trading

        11.      Fortis became employed by Warrior Trading on or about March 22,

2016.        Prior to becoming an employee of Warrior Trading, Fortis worked as a

consultant in 2014 and 2015. During his employment Fortis worked as a trading




                                             2
    Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 4 of 39


mentor to Warrior Trading's students/customers.

      12.     Warrior   Trading   observed    numerous     deficiencies   in   Fortis's
performance in 2016 and 2017. Specifically, in the Fall of 2017, Warrior Trading
hosted an Inner Circle Seminar in New York City, New York. The Inner Circle
Seminars are a source of marketing for Warrior Trading, resulting in significant
future engagement with participants as customers of Warrior Trading products and
services. As a member of the Warrior Trading executive team, Fortis was required
to be present and participate in the Seminar. Fortis failed to attend a majority of
the events. He did not appear at morning preparation sessions and stayed out late
at restaurants and clubs.

       13.    Following the New York Inner Circle event, Warrior Trading

discovered that Fortis made more than $12,000 of unauthorized charges on his

company American Express card for visits to New York night clubs.
       14.    In November 2017, Cameron met with Fortis to discuss his poor

performance and unauthorized charges to the company credit card.               Warrior

Trading required Fortis to reimburse the company for the unauthorized charges,

and Fortis agreed to do so. Going forward, Fortis acknowledged that he would not

make charges of a similar nature on company credit card without prior approval.

       15.    In January 2018, a Warrior Trading board member requested that

Fortis prepare and present a complete business model and business case for certain

online chat room services. This work was never completed as directed.

       16.    Fortis also had been assigned to work with customers on technical and

refund requests.    Warrior Trading discovered that Fortis was disrespectful and
unprofessional with its customers resulting in a significant spike in refund requests.

As a result, Fortis's job responsibilities in this regard had to be assigned to another
employee.

       1 7.   The Board of Directors also observed that Fortis was often not present




                                          3
    Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 5 of 39


either physically in the California office or on the online chat room, which was part

of his duties and responsibilities.

       18.    In       early 2018, Cameron again   met with Fortis to   address his

performance and commitment to           improving his work performance,       Fortis,

although defensive during the meeting, indicated that he would provide his full-

time commitment toward his Warrior Trading job responsibilities.

       19.    Despite Fortis's representation that he would commit to his full-time

employment with Warrior Trading, he proceeded to take personal leave for 40 days

in the first two quarters of 2018, and without formally requesting personal time off

("PTO") as required under the company policy that he crafted.

       20.    On January 12, 2018, Fortis failed to appear for an all hands company

meeting.     As a result, two board members spoke to Fortis about his failure to

appear and to stress, once again, the importance of appearing for company

meetings.

       21.    On February 8 and 9, 2018, Fortis once again failed to appear for

business modeling meetings with the Warrior Trading executive team.

       22.    On February 25, 2018, Fortis once again made unauthorized night
                   i



club charges on the company American Express card, in excess of $4,000.

       23.    Once again, on March 6, 2018, Fortis missed an all hands company

meeting.     Just a week later, March 13 through March 16, 2018, one of Warrior

Trading's vendors hosted an event in Salt Lake City.         Fortis made numerous

charges to the company credit card at venues in Salt Lake City, and yet he did not

actually appear at the vendor event.

       24.     Also, in March 2018, Fortis made unauthorized charges and used

company American Express points to acquire airline tickets for his girlfriend and

others.

       25.     On April 27, 2018, Fortis made another unauthorized charge on the




                                           4
    Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 6 of 39


company American Express credit card by making a $5,200 donation to Allegiant

Giving Corporation.

      26.    Fortis was absent most of May 2018 while traveling to Hawaii and

Europe, again without requesting or receiving authorization for PTO.

      27.    On July 6, 2018, Fortis again missed an all hands company meeting,

and the following week he missed several work days while traveling to Lake

Tahoe, Nevada, once again without requesting or obtaining authorization for PTO.

      28.    In August 2018, Fortis transferred more than 1,759,000 American

Express points to his personal Delta Account.    While 836,500 of the points were

used for the purchase of team member flights for an Inner Circle Seminar in

Orlando, Florida, the remaining 922,500 points were not accounted for and never

returned to Warrior Trading.

      29.    In August, Warrior Trading discovered that Fortis made unapproved

plane ticket purchases for himself, his girlfriend, and his friends on more than 1 0

different occasions.

      30.    Without prior notice or approval from the CEO or the Board, Fortis

hired an assistant with an annual salary of more than $50,000 per year. Cameron,

whose office is in Massachusetts, only discovered that the new employee was hired

when the employee's payroll information was being processed.

      31.    In September 2018, Warrior Trading hosted an Inner Circle Seminar

in Orlando, Florida at which Fortis was identified as one of the keynote speakers.

His seminar materials and slides for his speech were supposed to be completed and

provided to the marketing team for review,       Fortis failed to meet any of the

deadlines, resulting in him being removed from a webinar although Fortis

remained on the agenda for one talk. Even then, his slides were hastily prepared

and his performance during the speech was unsatisfactory,        The live webinar

hosted during the Inner Circle Seminar had the lowest customer conversion rate of




                                         5
    Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 7 of 39


any Warrior Trading Webinar.

      32.     Finally, in September 2018, it became clear that Fortis was no longer

performing duties required of Warrior Trading's chief operating officer.                     While a

performance improvement plan for Fortis had previously been drafted, the Board

of Directors determine that Fortis could not be trusted to carry out any of its

required    tasks.      The    Board    was   considering        demoting   Fortis    to    Business

Development          Coordinator   or   taking   other      actions   when    more         immediate

misconduct became apparent later in the month.

      33.      Specifically, on September 10, 2018, Warrior Trading learned that

while Fortis and other Warrior Trading team members were in New York for the

Inner Circle event in the Fall of 2017, Fortis offered another employee cocaine.

The employee observed a bag of white powder that Fortis showed to him.

      34.      Then, on September 19, 2018, Cameron communicated privately with

Fortis to inquire about a report that Fortis had a firearm in his office, which

violates the company policies against weapons in the workplace. Three days later,

Fortis finally responded to Cameron's request for information via email, with

numerous other employees, including lower-level employees, copied to what had

been a private conversation. In this rambling email, Fortis demanded to know the

identity of the party reporting the weapons violation.

      35.      On September 24, 2018, Fortis, intentionally or recklessly and without

authorization or beyond his authorization, accessed and deleted more than 2,000

Warrior Trading documents stored on Fortis's company Google drive.

      36.      On September 27, October 7, and October 9, 2018, Fortis used

company      American         Express   points       to   make    unauthorized       purchases    at

Amazon.com.

      37.      Fortis failed to appear for work on October 8 and 9, 2018, and on

October 10, Fortis did not log into the online chat room until very late in the day




                                                 6
    Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 8 of 39


and was not active.

       B.     Termination and Post-Termination Conduct

       38.    After consultation with the Board, Cameron scheduled a meeting with

Fortis for October 12, 2018.          The purpose of the meeting was to address Fortis's

numerous performance deficiencies and extensive violations of company policies.

       39.    Fortis failed to appear for the October 12, 2018 meeting. As a result,

Cameron gave Fortis notice of the termination for cause via email.

       40.    The     following       day,   on   October     13,    2018,   Fortis    successfully

transferred 450,000 of company American Express points to his airline account

with   Emirates     Airline.      Suspecting      fraud,    American     Express      reversed   the

transaction. Fortis also attempted to transfer company American Express points to

his airline accounts with Flawaiian Airlines and British Airlines, but American

Express blocked these attempts. However, Fortis was able to successfully transfer

66,000 American Express points to his Delta Airlines account, and this transaction

could not be reversed.

       41.    Fortis also deleted Cameron's access to his account on Slack, a

software     system    used      by    all   Warrior       Trading    employees       for   internal

communications.         Fortis    also   interfered    with    company       access    to   software

applications Mailchimp (marketing provider) and Trumpia (mobile and text-

message marketing provider).

       42.    On October 15, 2018, Fortis took action with ADT, the provider of

Warrior Trading's security system, to lock the company out of its ADT account by

resetting the default email account,

       43.    On October 16, 2018, Fortis downloaded Warrior Trading's customer

contact list from Mailchimp while he was still in control of the account.

       44.    On October 16, 2018, Warrior Trading sent a letter to Fortis providing

some of the reasons for Fortis's termination for cause including, without limitation:




                                                  7
    Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 9 of 39


(1) failing to report to work on a regular basis without prior notice; (2) failing to

attend several important meetings; (3) using Warrior Trading credit cards for

personal use; (4) transferring Warrior Trading credit card points to Fortis's

personal account; (5) possessing a firearm in the workplace; and (6) offering

cocaine to a Warrior Trading employee at a work function.                 A true and correct

copy of the October 16, 2018 termination letter is attached hereto as Exhibit 2.

      45.    Warrior Trading demanded that Fortis return his Apple laptop, keys,

key cards and any other company property, including the American Express points

that Fortis transferred without authorization.

      46.    Fortis fails and refuses to return all Warrior Trading property within

his possession and control, including without limitation, the Warrior Trading

company credit card points, an Apple laptop, keys, and key cards.

      C.     Shareholder and Employment Agreements

      47.    In    early    2016,   Cameron,       Fortis   and   Alex   Fortis   entered   into

discussions for Fortis and Alex Fortis to become employees and shareholders of

Warrior Trading.

      48.    Drafts of the Shareholder Agreement were circulated by and amongst

the shareholders along with proposed forms for the employment agreement and

independent contractor agreement.

      49.    The    final    Shareholder   Agreement,        Employment      Agreement and

Independent Contractor Agreement were distributed to the                    shareholders     for

signature.

       50.   The Shareholder Agreement was executed by the shareholders on

August 16, 2016.

      51.    Warrior Trading is informed and believes that Fortis executed the

Employment Agreement on or around March 22,                       2016   when the company

requested all employees to sign them and when Alex Fortis signed his Employment




                                               8
   Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 10 of 39


Agreement. However, since Fortis's termination, Warrior Trading has been unable

to locate an executed copy of his Employment Agreement and is informed and
believes that Fortis may have destroyed or otherwise misplaced his Employment
Agreement.

      52.    The Employment Agreement identifies and defines Warrior Trading's

"Confidential Information", which includes, without limitation, business plans,

projects in which the company has rights or are under consideration by the

company, names of company employees, and customer lists.               (Employment

Agreement at ^ 5(a).)       Further, the Agreement provides that Confidential
Information shall remain confidential and not be disclosed to anyone during or

after the termination of employment. Moreover, the Agreement provides that after

termination of employment, the employee shall not take or use any Confidential

Information, records or files of the Company, and will return to the Company all

such records and files that Fortis may have in his control or possession. (Id.)

      53.    Under the terms of the Employment Agreement, Fortis agreed to not

disclose, circulate, publish or otherwise disseminate any information regarding his

engagement under the Employment Agreement without first obtaining prior written

approval of the Company or otherwise required by law.

      54.    The Employment Agreement further provides that it can be terminated

under various conditions, including termination for "Cause":

      By COMPANY for Cause.            COMPANY may terminate, without
      liability, the Period of Employment for Cause (as defined below) at
      any time effective immediately upon written notice to Employee. . . .
      Termination shall be for Cause if: (i) because of any act or failure to
      act by Employee which, in the sole opinion of the Board, is in bad
      faith and to the detriment of COMPANY; (ii).in the sole opinion of the
      Board, Employee refuses or fails to act in accordance with any
      direction or order of the Board related to Employee's employment or
      duties under this Agreement; (iii) Employee exhibits, in the sole
      opinion of the Board, unfitness or unavailability for service (other than
      disability, as provided for in Paragraph 6(a)), unsatisfactory
      performance, dishonesty, habitual neglect, or incompetence in the
      conduct of the affairs ofCOMPANY; (iv) Employee is convicted of or
      pleads guilty or no contest to a crime; or (v) because Employee, in the


                                          9
   Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 11 of 39


       reasonable opinion of the Board, has breached any material term of
       this Agreement.

{Id. at If 6(b).)

        55.       The Warrior Trading Employee Handbook ("Handbook") in effect

during Fortis's employment provided various policies and procedures applicable to

company employees.

        56.       The Handbook provides for discipline, up to including immediate

discharge, for impermissible conduct, including:

              •   Refusing to   accept appropriate work assignments or refusing to

                  perform tasks assigned by a supervisor in the appropriate manner.

              •   Refusing to follow [a] manager's work instructions or directions, or

                  engaging in insubordination.

              •   Conducting personal business, including outside employment, on

                  working time or with company equipment, supplies, materials, or

                  products, without management approval.

              •   Possessing or using weapons ... in the workplace.

              •   ... failing to return any property (physical or intellectual) belonging

                  to the company ....

              •   Violence, threats of violence or intimidation, bullying or coercing any

                  worksite employee, contractor, customer, or vendor of or visitor to

                  your company. . .


              •   Violation of any company rule, practice, or policy, including any

                  policy in this handbook.

              •   Unsatisfactory performance ofjob duties.

(Handbook at pp. 11-12.)

       57.        The   Handbook also    further defines   Confidential   Information   to

include confidential and proprietary information regarding the company, including




                                              10
      Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 12 of 39


its   vendors,      its   customers,   business    plans,    strategies,   budgets,   projections,

forecasts, financial and operating information, business contracts, databases,

financial     and     account   information,      HIPAA       protected    medical    information,

customer and vendor information, advertising and marketing plans, proposals,

training materials and methods, and other information not available to the public.

Disclosure of Confidential Information will result in disciplinary action, up to and

including termination of employment. (Id. at p. 17.)

        58.      The Handbook also provides that Warrior Trading is committed to a

violence-free workplace for employees.                 Under this policy, if employees become

aware of any workplace security hazards, they are encouraged to report any and all

concerns without fear of retaliation of any kind.               The policy also provides that

employees may make such reports anonymously. (Id. at p. 33.)

        59.      Finally, the Handbook also              provides a policy for a Drug-Free

Workplace. The policy prohibits the use, possession, sale, or solicitation of illegal

drugs while on duty, on company premises, or company time.

        D.       Notice of Buy-Back

        60.      The Shareholder Agreement provides for the purchase of shares if a

shareholder's employment is terminated for Cause. It provides:

        In the event any employee Shareholder is no longer employed by the
        Company because of voluntary termination, or termination by the
        Company for Cause (the term "Cause" as defined                        in the then
        applicable employment agreement between Company and the relevant
        em ployee Shareholder, except that irrespective of such definition, it
        shall not include physical and/or mental disability), the Company and
        the remaining Shareholders shall have the option for 90 days following
        notice of any such event(s) to purchase all or any part of the shares
        owned by the terminated employee Shareholder. . . .

        Notwithstanding anything to the contrary in this Agreement or
        applicable laws, and to the fullest extent permissible under the law, an
        employee Shareholder whose employment terminates because of
        termination by the Company for cause at any time, shall forfeit any
        and all shareholder            rights   immediately      upon      termination   of
        employment.




                                                  11
   Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 13 of 39


      61.    On October 16, 2018, Warrior Trading issued a Notice of Buy-Back

pursuant to Section 9(e) and 14(e) of the Shareholder Agreement ("Notice of Buy-

Back") to Fortis. The Notice of Buy-Back is attached hereto as Exhibit 3.

      62.    The Notice of Buy-Back triggered a 90-day option period for Warrior

Trading and/or the remaining shareholders (Cameron or Alex Fortis) to purchase

all or any part of Fortis's shares of capital stock in Warrior Trading.

      63.    Though he was immediately stripped of shareholder rights, Fortis,

through the Fortis Trust, holds 462 shares of capital stock of Warrior Trading that

are currently subject to the optional buy back.

      64.    Warrior Trading had an exclusive right to purchase all or any part of

Fortis's 462 shares for the first 45 days after the Notice of Buy-Back. ( See

Shareholder Agreement § 9(a), (e).)     Warrior Trading did not exercise its option

during this period and did not purchase any of Fortis's shares.

      65.    The remaining shareholders of Warrior Trading, including Cameron,

have a 45-day period after expiration of the first 45-day period, up to and including

January 10, 2019, to purchase all or any part of Fortis's 462 shares.

      66.    The Shareholder Agreement establishes that the purchase price for

shares subject to the Shareholder Agreement "shall be determined by dividing the

net income of the Company for the Company's prior fiscal year by the number of

outstanding shares issues [sic] to Shareholders." (Shareholder Agreement § 10.)

      67.    Warrior Trading's     fiscal year runs   annually     from   January   1   to

December 3 1 .

      68.    On November 6, 2018, Fortis, through a letter from his legal counsel,

disputed that he was terminated for cause by Warrior Trading. Fortis argued that

Warrior Trading    did   not properly   invoke    Section   9(e)   of the   Shareholder

Agreement, which permits Warrior Trading to terminate an employee for cause.

      69.    Specifically, Fortis's counsel contends that there is no employment




                                          12
   Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 14 of 39


agreement between the Warrior Trading and Fortis.            As noted above, Warrior

Trading is informed and believes that Fortis executed the Employment Agreement

and has subsequently destroyed or misplaced the Employment Agreement.

      70.    Even if the Employment Agreement has not been executed, there

existed an implied-in-fact agreement for employment between Warrior Trading

and Fortis, for which Fortis provided services in exchange for compensation and

other benefits.

      71.    During the term of his employment, Fortis violated numerous and

extensive company policies. As a result, Fortis has been terminated for cause.

      E.     Continuing Acts of Sabotage and Theft of Company Property

      72.    On or about December 24,             2018,   Warrior Trading   learned   of

additional intentional and malicious actions Fortis has taken with the intent to harm

Warrior Trading.

      73.    Upon information       and belief,   Fortis published or caused to       be

published a threatening video regarding Warrior Trading and Cameron, which was

published on YouTube and emailed to certain current Warrior Trading employees

and potentially others (the email recipients were blind-copied).

      74.    Upon information and belief, Fortis accessed his prior company email

account without authorized and changed the login credentials thereto.         He then

deleted all of the emails in his prior company email account without authorization.

      75.    Upon information and belief, Fortis changed the login credentials to

Warrior Trading social media and insurance accounts without authorization,

including Instagram and Hartford Insurance.

      76.    On December 23, 2018, Fortis accessed confidential Warrior Trading

electronic company documents without authorization and deleted hundreds of

Warrior Trading electronic files.

      77.    Also,   on December 23, 2018, Fortis accessed Warrior Trading's




                                          13
   Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 15 of 39


account with vendor Expensify, software used to manage credit card purchased by

office staff.

        78.     On   December    24,   2018,        Fortis   accessed   the   Warrior Trading

electronic files and downloaded thousands of files including confidential customer

information, customer credit card and personal information, and other customer

data.

        79.     Also, on that same day, Fortis accessed the Warrior Trading system

and deleted hundreds of electronic files.

        80.     On December 24, 2018, an email was sent to Warrior Trading

employees from an anonymous sender identified as "450+ cooperating victims."

The email states that "we . . . dropped a YouTube video about Ross Cameron and

his supporters. . . ." The video link is contained in an email. The YouTube video

accessed via the link in the email contains a threatening message in the style of

"Anonymous," a well-known producer of other videos.

        81.     Another email was sent on December 26 containing another link to

another threatening YouTube video.

        82.     Another threatening video was posted on YouTube on December 31,

2018.

        83.     Warrior Trading is informed and believes Fortis is responsible for the

access and destruction of company files, interference with its business accounts,

and threatening emails and videos.

                            FIRST CLAIM FOR RELIEF

                                (Declaratory Judgment)

        84.     Warrior Trading repeats and realleges each and every allegation

contained in the preceding paragraphs as though set forth fully herein.

        85.     Pursuant to the Delaware Declaratory Judgment Act, this dispute is

ripe for determination of the parties' respective rights, status, and other legal




                                               14
   Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 16 of 39


relations. 10 Del. C. § 6501 etseq.

       86.   The Shareholder Agreement constitutes a valid and binding contract

between Fortis, Cameron, Alex Fortis, and Warrior Trading.

       87.   A judiciable controversy has arisen and now exists between Fortis and

Warrior Trading concerning their respective rights and obligations under the

Shareholder Agreement.

      88.    Warrior Trading is entitled to a declaration that it has performed all

obligations required of it and has otherwise fully complied with the Shareholder

Agreement.

      89.    Warrior Trading is entitled to a declaration that Fortis's employment

was terminated for cause.

      90.    Warrior Trading is entitled to a declaration that it had the right and

power to terminate Fortis's employment for cause and properly invoked such right.

      91.    Warrior Trading is entitled to a declaration that it properly invoked

Section 9(e) of the Shareholder Agreement, that it properly provided Fortis the

"Notice of Buy-Back" in accordance with the Shareholder Agreement, and that

Fortis and/or the Fortis Trust's rights as a shareholder terminated effective as of

October 12, 2018, in accordance with Section 9(e) of the Shareholder Agreement.

      92.    Warrior Trading is entitled to a declaration that if a shareholder

exercises an option to purchase all or any of Fortis's shares on or after January 1,

2019 and on or before January 10, 2019, the purchase price of those shares shall be

determined by dividing the net income of Warrior Trading during the fiscal year

running from January 1 through December 31, 2018 by the number of outstanding

shares issued to the Fortis Trust.    The Fortis Trust owned 462 shares at the time

Fortis was terminated for cause and forfeited any and all shareholder rights.

      93.    Warrior Trading is entitled        to   a   declaration   that   when Fortis's

employment was terminated for cause on October 12, 2018, Fortis forfeited any




                                           15
   Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 17 of 39


and all shareholder rights immediately, including without limitation, any rights to

any and all dividends or distributions thereafter.

       94.         Warrior Trading is entitled to a declaration that Fortis engaged in

misconduct prohibited under the Agreement by, including without limitation,

locking Warrior Trading out of certain company accounts, refusing to return

company property within his possession and control, accessing and changing the

login credentials to Warrior Trading company email accounts, deleting company

emails,   and       accessing,      downloading,     and/or    deleting   confidential   company

documents, which conduct also allows for the optional purchase of all or any of

Fortis's shares pursuant to the terms of Section 9(b) of the Shareholder Agreement.

                               SECOND CLAIM FOR RELIEF

                    (Tortious Interference with Contractual Relations)

       95.         Warrior Trading repeats and realleges each and every allegation

contained in the preceding paragraphs as though set forth fully herein.

       96.         Warrior Trading and third parties have existing contractual relations,

including     without       limitation,   current    Warrior    Trading   employees,     students,

customers, and third-party vendors.

       97.         As a former shareholder and employee, Fortis knew of these existing

contractual relationships.

      98.       As more fully described herein above, including by locking Warrior

Trading      out     of   certain   company    accounts,       emailing   current   employees   a

threatening video, deleting company emails, and accessing, downloading, and/or

deleting confidential company documents and customer information, Fortis has

engaged in intentional acts intended to disrupt Warrior Trading's contractual

relationships.

      99.       These acts constitute a violation of Fortis's duties to Warrior Trading

as a former shareholder, officer, and employee, his Employment Agreement, and




                                                    16
   Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 18 of 39


the Shareholder Agreement.

         100.    Upon information and belief, there has been actual disruption of these

contractual relationships.

         101.   As a direct and proximate result of Fortis's intentional and malicious

actions, Warrior Trading has sustained damages in excess of $50,000, the total

amount to be proved at arbitration.

         102.   As a direct and proximate result of Fortis's intentional and malicious

actions, Warrior Trading is entitled to an award of punitive and exemplary

damages, costs, and attorneys' fees.

                             THIRD CLAIM FOR RELIEF

   (Violations of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030(g))

         103.   Warrior Trading repeats and realleges each and every allegation

contained in the preceding paragraphs as though set forth fully herein.

         104.   During his employment and while he was a shareholder, Fortis

knowingly and intentionally accessed Warrior Trading's email account, social

media accounts, electronic calendars, electronic systems, and document storage

systems and deleted documents in excess of his authorization in violation of 1 8

U.S.C.     §    1030(a)(2)(C)   and   (a)(5)(C)   and   in   violation   of his   duties,   his

Employment Agreement, and the Shareholder Agreement.

         105.   After he had been terminated from employment and stripped of his

shareholder rights, Fortis knowingly and intentionally accessed Warrior Trading's

email account, social media accounts, electronic calendars, electronic systems, and

document storage systems without authorization in violation of 18 U.S.C. §

1030(a)(2)(C) and (a)(5)(C) and in violation of his duties, his Employment

Agreement, and the Shareholder Agreement.

         106.   Warrior Trading's email accounts, social media accounts, calendars,

electronic systems, and document storage systems are each used in and affecting




                                             17
   Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 19 of 39


interstate or foreign commerce and therefore constitute a "protected computer"

under the Computer Fraud and Abuse Act. 18 U.S.C. § 1030(e)(2)(B).

       107.   By accessing these accounts and systems deleting confidential and

proprietary documents, Fortis intentionally accessed Warrior Trading's protected

computers beyond his authorization while he was an employee and a shareholder

and   without authorization       following    his   termination    and   forfeiture   of his

shareholder rights pursuant to the Shareholder Agreement.

       108.   In response to learning of Fortis's unauthorized access, Warrior

Trading has been compelled to conduct an investigation using internal and external

resources to discover the full extent of the unauthorized access and remedy the

damage wrecked by Fortis.         Warrior Trading has devoted significant resources,

including the cost of investigation and remediation, outside counsel fees, and the

time and attention of senior executives and information technology staff to

mitigating the damage caused by Fortis's unauthorized access to Warrior Trading's

systems.

       109.   As a direct and proximate result of Fortis's unauthorized access and

abuse of Warrior Trading's accounts, Warrior Trading has suffered a loss in excess

of $5,000, the total amount to be proved at arbitration.

                        FOURTH CLAIM FOR RELIEF

                    (Violations of the Defend Trade Secrets Act,
                              18 U.S.C. § 1836, et seq.)


      110.    Warrior Trading repeats and realleges each and every allegation

contained in the preceding paragraphs as though set forth fully herein.

      111.    The   information    removed         from   Warrior   Trading   by   Fortis   is

confidential and proprietary and includes information which derives independent

economic value from not being known or ascertainable by the public at large,

which is not readily discoverable by competitors, and which is the subject of




                                              18
   Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 20 of 39


reasonable efforts on the part of Warrior Trading to maintain its secrecy.

         112.   The proprietary and confidential information acquired by Fortis from

Warrior Trading constitutes trade secrets under the federal Defend Trade Secrets

Act, 18 U.S.C. § 1836, et seq. (the "Act"), and thereby is entitled to protection

under the Act.

         113.   After his termination for cause and the forfeiture of his shareholder

rights pursuant to the Shareholder Agreement, Fortis access and acquired this

information without authorization, in breach of his duties to Warrior Trading, his

Employment Agreement, and the Shareholder Agreement.

         114.   Based upon his prior status as an officer, employee, and shareholder

of Warrior Trading, Fortis knew that he acquired this trade secret information by

improper means and without Warrior Trading's consent and in violation of his

duties to maintain the secrecy of the trade secret information and limit its use under

the law and pursuant to his agreements.

         115.   Fortis has acquired by improper means and will inevitably use,

disclose, rely upon and otherwise disseminate Warrior Trading's confidential and

proprietary information for his benefit and to the detriment of Warrior Trading.

Upon information and belief, he has already done so.

         116.   This conduct constitutes an unauthorized use of Warrior Trading's

confidential and proprietary information and trade secrets in violation of the Act

and causes Warrior Trading to suffer both measurable and immeasurable business

injuries which cannot be sufficiently compensated for by money damages.

         117.   Warrior Trading has no adequate remedy at law and will suffer

substantial and immediate irreparable harm unless Fortis is enjoined as requested

below.

         118.   In   addition,   to   the   extent   Warrior   Trading's   damages   can   be

determined,     Warrior Trading is entitled to an award of compensatory and




                                                19
      Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 21 of 39


exemplary damages due to Fortis's willful and malicious misappropriation and

attorneys' fees.

        WHEREFORE, Warrior Trading prays for judgment against Fortis as

follows:

         1.    A declaration of the parties' rights and obligations as provided herein

above;

         2.    An award in an amount in excess of $50,000 as proved during the

arbitration;

         3.    An award of punitive and exemplary damages;

         4.    An award of attorneys' fees and costs;

         5.    An award of pre-judgment interest;

         6.    A   preliminary   and    permanent       injunction   enjoining   Fortis's

acquisition, use, and threatened use of any of Warrior Trading's trade secrets

information; and

         7.    Such other relief the Arbitrator(s) may deem just and proper.



  i
                                             CONNOLLY GALLAGHER LLP
               r
                          vv
                                             TIMOTHY M. HOLLY (DE Bar
 /V ~~L
-IeIgh g6dDvA>RD NY Bar #63 15               #4106)
LAURA JACOBSEN, NV Bar #13699 /              RYAN P. NEWELL (DE Bar #4744)
CA Bar #280543                               1000 West Street, Ste. 1400
Mcdonald carano llp                          Wilmington, DE 19801
100 W. Liberty Street, Tenth Floor           Telephone: (302) 757-7300
Reno, Nevada 89505                           Facsimile: (302) 757-7299
Telephone: (775) 788-2000                    thollv@connollygallagher.com
Facsimile: (775) 788-2020                    rnewell@connollygallagher.com
lgoddard@mcdonaldcarano.com
liacobsen@mcdonaldcarano.com                 Attorneys for Plaintiff


DATED: January 2, 2019




                                           20
Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 22 of 39


                            EXHIBIT 1




                            EXHIBIT 1
Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 23 of 39


                                   NEWFANE DESIGN, INC.


                                    Shareholder Agreement



               \fT
                  This   Agreement
                         j   by   and
                                         ("Agreement")     is
                                        among NEWFANE DESIGN,
                                                                made     on       <shlm        at
                                                                          INC.,   aont Verm
  corporation (the "Company "), and the unde
                                             rsigned holders of shares of common stock
  (collectively,the "Shareholders "), with respect to all
                                                           shares of the Company's capital
  stock now or hereafter outstanding, for
                                           the purpose of protecting the Company
  Shareholders, as well as providing continuity                                     and the
                                                 for the Company's business in the event
  the occurrence of certain events discu                                                 of
                                             ssed in this Agreement. Collectively,
  Shareholders together own all outstandin                                              the
                                           g shares of the Company's stock.

                1.      Share Certificate Legend Requirement.
                                                                    Until a termination of this
  Agreement pursuant to the provisions
                                             herein, at which time, at the expense
  Company, a new certificate shall be issue                                             of the
                                             d to holders of shares represented by certif
  removing the following legend, the certif                                               icates
                                            icates representing shares of capital stock
  Company (whether presently owned or                                                     of the
                                              subsequently issued) held at any time
                                                                                        by the
  Shareholders or their respective authorized
                                                 transferees subject to this Agreement shall
  bear the following legend:


         "The shares of stock represented by this
                                                  certificate, including their sale,
         transfer, hypothecation, encumbrance,
                                                or disposition, are restricted by
         the provisions of a Shareholder Agreement dated &
                                                           lltf/li (as may be
         amended from time to time). All provi
                                                   sions of the Shareholder
         Agreement are incorporated by reference
                                                 in this certificate. A copy of
         the Agreement may be inspected
                                             at the principal office of the
         Company."

 A copy of this Agreement shall be deliv
                                         ered to the Secretary of the Company
 be shown to anyo                                                             , and shall
                   ne inquiring about it.


               2.     Election of Directors. Pursuant to the Artic
                                                                   les of Incorporation (the
 "Articles") and Bylaws of the Com
                                       pany the number of directors to comp
 Company's Board of Directors (the                                                 rise the
                                        "Board") has been fixed at three
                                                                                 (3). Each
 Shareholder hereby agrees that from and
                                          after execution of this Agreement and until
 termi                                                                                   the
      nation of this Agreement, such Sharehold
                                              er will vote all shares of the capit
                                                                                 al stock
 of the Company which are voting share
                                       s and any other voting securities of the
 over which such Shareholder has votin                                          Com  pany
                                         g control or are owned by such Share
 beneficially or of record, on the recor                                          holde r,
                                          d date fixed for a determination of
                                                                                    those
 Shareholders entitled to vote in any elect
                                           ion of directors of the Company,    or will cause
 such shares to be voted and shall take
                                        all other necessary or desirable actions
                                                                                 within such
Shareholder's control (including in his or
                                           her capacity as a shareholder, director, mem
of a board committee or officer of the                                                  ber
                                          Company or otherwise, and including,
                                                                                    without
limitation, attendance at meetings in perso
                                              n or by proxy for purposes of obtaining
quorum and execution of written conse                                                     a
                                         nts in lieu of meetings), and the Com
                                                                                 pany shall




                                               1
Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 24 of 39


  take all necessary or desirable actio
                                       ns within its control (including, with
  calling special Board and Shareholder                                       out limitation,
                                        meetings), so that:

                        a.      The authorized number of direc
  established and remain at three (3)                         tors on the Board be
                                      directors;

                     b.  There shall be elected to the Boa
  nominated by ROSS CAMERON;                                  rd (i) two persons
                             and (ii) one person nominated by JEF
                                                                  F FORTIS.

                  3.      Action bv Directors. Any represen
                                                                    tative of any Shareholder or
  who shall serve as a member of
                                          the Board shall have full authority
  discretion and business judgment                                                 to exercise his
                                         to perform his duty as a director
  special obligation or liability to any                                       and   shall incur no
                                          party hereto as a result of such exer
                                                                                cise.

                   4.       Irrevocable Proxy.      The Shareholders shal
                                                                  l, concurrently with the
 execution of this Agreement, deliv
                                     er to the Company an irrevocable
 attached hereto as Exhibit "A" enti                                    proxy in the form
                                    tling the Company's chief executive
 Shareholders' shares in the event                                      officer to vote the
                                    that such Shareholder refuses or
                                                                     is unable to vote his or
 its shares in the manner required
                                   by this Section 2 above.

                 5.      Restrictions on Voluntary Tran
                                                                sfers. Except as provided for
  Paragraph 7 below, no Shareholder                                                                    in
                                          shall sell, transfer, pledge, encumbe
   in any way dispose of any of his                                                 r, hypothecate, or
                                         or her shares or any right or inter
  obtaining prior written consent of                                            est in them without
                                        the Company and of all other Sha
  as provided for in Paragraph 7 belo                                          reho   lders (other than
                                          w), unless (a) the proposed transfer
  Faith (as such term is defined belo                                                is  made in Good
                                         w), (b) the consideration for the
  (c) the Shareholder shall first have                                        tran  sfer    is cash only ,
                                         given written notice ("Offer Notice"
  in accordance with Paragraph 14(e                                               )  to  the   Company,
                                         ) of this Agreement, of his or her
 and (d) confirmation acceptable                                                 inten    tion  to do so,
                                    to the Company that the proposed
                                                                           transfer will not affect
 the tax status of the Company. A
                                      transfer shall be deemed to not be
 the proposed transferee is any part                                          in Good Faith where
                                          y that (i) is, or has ever been,
 competition or negotiation with                                               in direct or indirect
                                    Company, (ii) is a supplier, vend
                                                                          or, service provider, or
 service recipient of Company,
                                     (iii) has a record of felony conv
 reasonably be determined to adve                                           iction, or (iv) would
                                      rsely affect the Company's business
 such party to be a co-owner of                                                  or reputation were
                                         Company. The notice shall be
executed counterpart of any docu                                              acco    mpanied by an
                                        ment of transfer, which must inclu
address of the proposed transferee                                               de     the name and
                                        and specify the number of shares
price per share, the term of paym                                            to  be    transferred, the
                                     ent, and evidence of availability
                                                                          of funds in accordance
with the consideration offer terms
                                        (e.g., current bank statement, cert
the like). Promptly on receipt of the                                        ificate of deposit, or
                                          notice, the Secretary of the Company
copy of the notice and the executed                                                    shall forward a
                                         counterpart to each member of the
and within 20 days thereafter a mee                                             Company's Board,
                                           ting of the board of directors shal
noticed, and held to consider the                                                 l be duly called,
                                    proposed transfer.

                 Should the proposed
                                  transfer violate provision 5(a),
above, the proposed transfer shal                                  5(b), 5(c) and/or 5(d)
                                  l be deemed null and void by
                                                                       its terms ("Void



                                                   2
Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 25 of 39


  Proposal"), the secretary of the Company shall give
                                                      written notice of that fact to the
  offering Shareholder, and no farther consideration or
                                                        action shall be required by the
  board. As to any proposal other than a Void Proposal,
                                                        for 45 days following notice to the
  Company, the Company shall have the option, but not
                                                          the obligation, to purchase all or
  any part of the shares at the price and on the terms
                                                             stated in the notice and any
  accompanying transfer document(s), or at a price
                                                     determined in the same manner as
  provided in Paragraph 10(a) of this Agreement, whichever
                                                           price is lower. The Company's
  right to exercise the option and to purchase the
                                                         stock is subject to any applicable
  governmental or statutory restrictions that are now,
                                                       or may become, effective.

                If   the Company exercises the option within the
                                                                         45-day period, the
  secretary of the    Company shall give written notice of that fact
                                                                             to the offering
  Shareholder. The   Company shall pay the purchase price in the manne
                                                                           r provided in the
  Agreement/terms    of sale to the proposed transferee or as may be set
                                                                         forth in the transfer
  document(s) accompanying the notice.


                  If the option is not exercised by the Company on
                                                                     all shares set forth in the
  notice of intention to transfer within the 45-day period
                                                          , notice of the proposed transfer in
 the same form as the notice given to the Comp
                                               any shall be given by the offering
  Shareholder in accordance with Paragraph 14(e)
                                                          to the remaining Shareholders (such
 notice to be given immediately after the expiration
                                                          of the Company's 45-day period, and
  in any event no later than within 14 days of such
                                                       expiration), who shall have the option,
 but not the obligation, to purchase any shares not
                                                       purchased by the Company at the price
 and on the same terms and conditions specified
                                                         in the notice and any accompanying
 transfer documents. Within 20 days after receiving
                                                        the notice, any Shareholder desiring to
 acquire any part or all of the shares offered shall
                                                      deliver to the secretary of the Company
 a written election to purchase the shares or a specif
                                                              ied number of them. If the total
 number of shares specified in the elections exceed
                                                       s the number of available shares, each
 Shareholder shall have priority, up to the numbe
                                                     r of shares specified in his or her notice
 of election to purchase the available shares, in the
                                                       same proportion that the number of the
 Company's shares that he or she holds, bears to the
                                                         total number of the Company's shares
 held by all Shareholders electing to purchase. The
                                                       shares not purchased on such a priority
 basis shall be allocated in one or more succes
                                                      sive allocations to those Shareholders
 electing to purchase more than the number of shares
                                                           to which they have priority right, up
 to the number of shares specified in their respective
                                                       notices, in the proportion that the
 number of shares held by each of them bears to the
                                                    number of shared held by all of them.

                Within 30 days after the mailing of the notice
                                                               to the Shareholders, the
 secretary of the Company shall notify each Share
                                                  holder of the number of shares as to
 which his or her election was effective, and the Share
                                                        holder shall meet the terms and
 conditions of the purchase within 1 0 days thereafter.


                 If the Company and the remaining Shareholders
                                                                       do not purchase all the
 shares set forth in the notice of intention to transfe
                                                       r, all the shares may be transferred to
 the proposed transferee on the terms specified
                                                in the notice, at any time within 30 days
 after expiration of the Shareholders' Options. The
                                                    transferee will hold the shares subject




                                               3
Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 26 of 39


  to the provisions of this Agreement. No transfer of the
                                                          shares shall be made after the end
  of the 30-day period, nor shall any change in the terms
                                                          of transfer be permitted without a
  new notice of intention to transfer and compliance
                                                            with the requirements of this
  paragraph.


                  Any transfer by any shareholder in violation of this
                                                                       paragraph, including
  but not limited to the timelines set forth herein, shall be
                                                              null and void and of no effect.

               6.     Pledge. Hypothecation or Other Encumbrances.
                                                                      No Shareholder
  may pledge, hypothecate, or otherwise encumber
                                                 his or her shares as security for any
  debt.


                  7.       Permitted Transfers. Notwithstanding anything in
                                                                                  this Agreement
  to the contrary, any Shareholder may transfer shares
                                                           subject to this Agreement only if the
  transfer will not affect the tax status of the Company
                                                           and only as follows: (a) to a trust for
  the sole benefit of the transferee, provided that the
                                                        transferee is the settlor and a trustee of
  the trust; or (b) to a corporation or other legal entity
                                                             in which transferee retains 100%
  voting control. Any permitted transferee(s) shall hold
                                                            the shares subject to all provisions
  of this Agreement, as provided in Paragraph 8.


                 8.      Obligation    of Transferees.    Unless   this   Agreement    expressly
 provides otherwise, each transferee or any subse
                                                  quent transferee of shares in the
  Company (including any transferee under Parag
                                                raph 5 or Paragraph 7, above), or any
 interest in such shares, shall hold the shares
                                                or interest in the shares subject to all
 provisions of this Agreement (as may be amended)
                                                   and shall make no further transfers
 except as provided in this Agreement (as may be
                                                 amended). Transfer of the shares shall
 not be entered on the books of the Company until
                                                  the prospective transferee has executed
 an amended copy of this Agreement (with such
                                               amendments being made to maintain and
 preserve the intent of this Agreement and
                                               of its provisions), and the appropriate
 supporting documents are provided as follows:


                          a. In the case of a transfer to a trust for the
                                                                           sole benefit of
 transferee under Paragraph 7(a), a full copy of
                                                 the executed trust instrument, for review
 and retention by the Company.


                         b. In the case of a transfer to a corporation
                                                                       or other legal
 entity under Paragraph 7(b), the appropriate legal
                                                    records showing formation of the
 entity, governmental filings (including securities
                                                    filing, where required), organizational
 minutes,  stock transfer ledger (share register), shareh
                                                          older agreement, buy/sell
 agreement, identity of all owners (including
                                               their address and phone numbers),
 capitalization table (current, and on a fully-diluted
                                                        basis), and any other document that
 may be reasonably required by the Board under
                                                   the specific circumstances at hand.

               In all cases, no transfer shall take place until and
                                                                    unless (i) all supporting
 documents have been delivered to Company; (ii)
                                                   such supporting documents comply with
 the requirements above and are not inconsistent
                                                    with them in any way; (iii) at least 30




                                               4
Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 27 of 39


   calendar days have passed since all supp
                                            orting documents listed or requested have
   provided to the Company; and (iv) the                                              been
                                          amended copy of this Agreement (as discu
   above) has been signed and provided to                                             ssed
                                          the Company. Failure or refusal to sign
   amended copy of this Agreement shall                                            such an
                                          not relieve any transferee from any oblig
   under this Agreement.                                                            ations


                  9.       Purchase Events

                              a.   Purchase on Violation of Terms: A Shar
                                                                          ehold
                                                                            er's violation
  of any material provision contained in
                                         this Agreement that remains uncured for
  of at least thirty (30) days from the date                                     a period
                                             a Shareholder or the Company gives
  notice of such breach ("Notice of Brea                                           written
                                           ch") to the breaching Shareholder in
  with Paragraph 14(c) (unless the natur                                        accordance
                                           e of the breach is such that it cannot
  within said 30-day period, then the brea                                           be cured
                                           ching Shareholder shall have such addi
  as may be reasonably necessary to cure                                          tiona  l time
                                              the breach, provided that the curing
  breach is begun promptly and is pursu                                               of such
                                          ed with diligence) shall trigger an optio
  back of such                                                                       nal   buy-
                  breaching Shareholder's stock. At
                                                    the conclusion of the 30-day period
  following the Notice of Breach, the Com
                                         pany shall give written notice to the
  Shar eholder of the buy-back option                                          breaching
                                              ("Notice of Buy-Back") in acco
  Paragraph 14(e). Such notice shall deem                                        rdance with
                                              the breaching Shareholder to have offer
  his or her shares at the price and on the                                           ed to sell
                                             terms provided in this Agreement. The
 and the other Shareholders shall have                                               Com  pany
                                          the option for 90 days following the
                                                                               Notice of Buy-
 Back to purchase all or any part of
                                           the shares owned by the breaching
 irrespective of whether or not a corre                                          Shareholder,
                                         ction of the breach has taken place since
 of Buy-Back was given. The optio                                                   the Notice
                                         n shall be exercisable first by the
                                                                               Company and
 thereafter by the remaining Shareholders, as follo
                                                    ws:

                 The Company shall have the optio
                                                       n, for a period commencing with
  date of the Notice of Buy-Back and                                                           the
                                        ending on the 45* day thereafter, to
  any part of the shares owned by the
                                                                                purch  ase  all or
                                        breaching Shareholder, at the price
                                                                            and on the terms
  provided in this Agreement. The
                                       option shall be exercised by givin
  breaching Shareholder in accordance                                        g notice to the
                                         with Paragraph 14(e). If the option
                                                                               is not exercised
  within that 45 day period for all of
                                       the shares owned by the breaching
  remaining Shareholders shall have
                                                                             Shar    eholder, the
                                      the option, for 45 days commencing
 the Company's 45 day period to
                                                                              with    the end of
                                     purchase all or any part of the share
                                                                             s owned by the
 breaching Shareholder, at the price
                                        and on the terms provided in this Agre
 option shall be exercised by giving                                                 ement. The
                                        notice, in accordance with Paragrap
                                                                               h 14(e), to the
 breaching Shareholder, stating the
                                        number of shares being purchased
 exercise from the remaining Sharehold                                        . If notices of
                                          ers specify in the aggregate more
                                                                               shares than are
 available for purchase by the Sharehold
                                          ers, each Shareholder shall have prior
                                                                                   ity, up to the
 number of shares specified in his or
                                         her notice, to purchase the available
 same proportio                                                                   shares in the
                 n that the number of the Company
                                                  's shares he or she holds     bears to the
number of the Company's shares
                                     held by all Shareholders electing
                                                                          to purchase. The
shares not purchased on such a prior
                                     ity basis shall be allocated in one or
                                                                            more successive
allocations to those Shareholders elect
                                        ing to purchase more than the number
which they have a priority right, up                                            of shares to
                                      to the number of shares specified in
                                                                            their respective




                                               5
Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 28 of 39


  notices, in the proportion that the
                                      number of shares held by each of
  number of shares held by all of them                                      them bears to the
                                       . In the event this option is not exer
  shares owned by the breaching                                               cised as to all the
                                     Shareholder, the breaching Shareho
  Shareholder's successor in interest                                       lder or breaching
                                      will continue holding such remainin
  the provisions of this Agre                                               g  shares subject to
                              ement.


                            b. Purchase on Criminal Convicti
                                                               on or Certain Misconduct. A
  Shareholder who is (i) convicted of
                                      a felony or (ii) engages in willful
  shall mean the knowing and inten                                        misconduct (which
                                      tional failure to exercise ordinary
  material injury to the Company                                             care to prevent
                                  or an intentional act with knowledg
  result in material injury to                                          e  that it is likely to
                                the Company), fraudulent activ
                                                                ities, conflicts of interest,
  personal dishonesty, breach of fidu
                                       ciary duty to the Company or Sha
  harassment, or willful violation                                          reholders, sexual
                                     of the law (other than a violation
  similar minor offense), where any                                      of   a traffic law or
                                        such behavior in any manner adve
  Company's business or repu                                                 rsely  affects the
                                  tation, shall trigger an optio
  Shareholder's stock. In the even                                 nal   buy-  back of such
                                   t any Shareholder has been conv
  engaged in a manner                                               icted of   a felony or has
                          prohibited by this paragraph,
                                                            such Shareholder, his personal
 representative, or any other Sha
                                  reholder shall give written notice
 Shareholders in accordance with
                                                                     to the Company and all
                                      Paragraph 14(e) ("Notice of
 notice, the offending Shareholder                                     Buy-Back"). By such
                                    shall be deemed to have offered
                                                                      to sell his or her shares
 at the price and on the terms prov
                                     ided in this Agreement. The Com
 Shareholders shall have the optio                                        pany and the other
                                   n for 90 days following notice of
 purchase all or any part                                                any  such event(s) to
                            of the shares owned by the Sha
                                                                reholder. The option shall be
 exercisable first by the Compan
                                    y and thereafter by the remainin
 manner provided by Paragraph                                           g Shareholders in the
                                  9(a) above. In the event this optio
                                                                      n is not exercised for all
 the shares owned by the offe
                                   nding Shareholder, the offendin
 offending Shareholder's successo                                       g Shareholder or the
                                    r in interest will continue holding
                                                                         such remaining shares
 subject to this Agreement.


                           c. Purchase on Certain Othe
                                                                r Events. In the event any
 Shareholder is adjudicated a bank
                                     rupt, whether voluntarily or invo
 assignment for the benefit of cred                                      luntarily, or makes an
                                    itors, or files a petition seeking
 winding up and dissolution of                                         to force the involuntary
                                   the Company, or if substantially
 Sha                                                                       all property of any
    reholder is levied on and sold in
                                      a judicial proceeding, the Company
 Shareholders shal                                                       and the other
                   l have the option for 90 days follo
                                                      wing notice    of any such event(s) to
purchase all or any part of the
                                 shares owned by the Shareholder.
                                                                       Any Shareholder who
has information that would reas
                                  onably cause the Shareholder to
shares would be transferred invo                                      believe that his or her
                                  luntarily or by operation of law,
of any of the above described                                         or upon  the happening
                                events, shall give written notic
other Shareholders in acco
                                                                 e to  the  Com pany and the
                            rdance with Paragraph 14(e) ("No
                                                             tice of Buy-Bac  k"), and shall
offer or shall be deemed to have
                                 offered to sell his or her shares at
terms provide                                                         the price and on the
              in this Agreement (If no notice
                                              is given by the Shareholder, the
or any other Shareholder may                                                   Company
                             give such notice in lieu thereof,
                                                               and such notice will then
constitute the "Notice of Buy
                              -Back"). The option shall be
                                                           exercisable first by the
Company and thereafter by the
                                remaining Shareholders in the
Paragraph 9(a) above. In                                      manner provided by
                          the event this option is not exer
                                                            cised as to all the shares owned




                                              6
Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 29 of 39


   by the Shareholder, the Shareholder
                                       or Shareholder's successor in inter
   holding such remaining shares subj                                      est will continue
                                     ect to this Agreement.

                               d.   Purchase on Dea
                                            th. The Company shall have the optio
  a period commencing with the                                                   n, for
                               death of any Shareholder and
                                                            ending 90 days after the
  death, to purchase all or any part of the shares owned
                                                            by the decedent, at the price and on
  the terms provided in this Agreeme
                                       nt. The option shall be exercised
  the decedent's estate or other succ                                       by giving notice to
                                      essor in interest in accordance with
  the option is not exercised with                                          Paragraph 14(e). If
                                     in that 90-day period as to all
  decedent, the surviving                                                shares owned by the
                            Shareholders shall have the opti
                                                                on, for 30 days commencing with
   the end of that 90-day period
                                     to purchase all or any part of
                                                                         the shares owned by the
  decedent, at the price and on the
                                         terms provided in this Agreeme
  exercised by giving notice, in                                            nt. The option shall be
                                        accordance with Paragraph 14(e
  administrator, stating the number                                          ), to the executor or
                                         of shares to which it is exercise
                                                                           d. If notices of exercise
  from the surviving Shareholders
                                        specify in the aggregate more shar
  for purchase by the Shareholders                                             es than are available
                                       , each Shareholder shall have prio
  of shares specified in his or her                                          rity, up to the number
                                          notice, to purchase the available
  proportion that the number of the                                             shares in the same
                                         Company's shares he or she hold
  of the Company's shares held by                                            s  bear s to the number
                                          all Shareholders electing to purc
  purchased on such a priority basi                                           hase .  The shares not
                                      s shall be allocated in one or mor
 to those Shareholders electing                                           e  succ essi ve allocations
                                   to purchase more than the num
                                                                      ber of shares to which they
 have a priority right, up to the
                                    number of shares specified in thei
                                                                           r respective notices, in
 the proportion that the number
                                     of shares held by each of them
 shares held by all of them. In the                                       bears to the number of
                                          event this option is not exercise
 owned by the decedent, the dece                                             d as to all the shares
                                     dent's estate will hold those shar
                                                                         es, and such shares shall
 inure to the benefit of heirs, subj
                                     ect to the provisions of this Agre
                                                                        ement.

                           e. Purchase on Termination
                                                      of Employment. In the event
 employee Shareholder is no long                                                  any
                                   er employed by the Company
 termination, or termination by                                  because of voluntary
                                the Company for Cause (the
 the then applicable employment                            term "Cause" as defined in
                                    agreement between Company
                                                              and    the relevant employee
 Shareholder, except that irrespect
                                    ive of such definition, it shall
 and/or mental disability), the                                       not include physical
                                Company and the remaining
                                                               Shareholders shall have the
 option for 90 days following notic
                                    e of any such event(s) to purchase
 shares owned                                                          all or any part of the
                by the terminated employee Sha
                                               reholder. Notice    of the triggering event
 shall be given to the Company
                               and the other Shareholders in
                                                              accordance with Paragraph
 14(e) ("Notice of Buy-Back").
                               The option shall be exercisable
                                                               first by the Company and
thereafter by the remaining Sha
                                  reholders in the manner prov
above. In the event this opti                                    ided by Paragraph 9(a)
                              on is not exercised as to all
                                                              the shares owned by the
terminated employee Shareho
                                lder, the terminated employe
                                                                 e Shareholder or the
terminated employee Shareholder
                                    's successor in interest will cont
remaining shares subject to this Agre                                  inue holding such
                                      ement.

               Notwithstanding anything to the
                                                   contrary in this Agreement or app
laws, and to the fullest extent perm                                                 licable
                                     issible under the law, an employe
                                                                       e Shareholder whose




                                                7
Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 30 of 39


   employment terminates because of
                                          termination by the Company for caus
   shall forfeit any and all shareholder                                       e at any time,
                                         rights immediately upon termination
                                                                             of employment.

                           f. Purchase on Total Disability.
                                                            If any Shareholder (whether
  or not an employee Shareholder)
                                      becomes physically or mentally
  defined below) for more than one-                                    incapacitated (as
                                    hundred-twenty (120) days during
                                                                     any rolling 365 day
  period  (whether or not consecutive) ("Incapa
                                                city" or "Incapacitat  ed") (such initial 120
  day period defined herein as "Per
                                       iod of Initial Incapacity"), and whic
  likely in the opinion of a physician                                       h Incapacity is
                                        ("Designated Physician") mutually
  incapacitated Shareholder, or his                                        designated by the
                                     personal representative or agent,
  persist for an additional ninety (90)                                  and the Company, to
                                        days or more beyond the Period of
  (such determination made no earlier                                         Initial Incapacity
                                         than the end of the Period of Initial
  Company and the remaining Shareho                                             Incapacity), the
                                         lders shall have the option for 90 days
  physician determination ("Buy Back                                              following the
                                           Period") to purchase all or any part
  owned by the incapacitated Shareho                                               of the shares
                                        lder. Notice shall be given to the
  other Shareholders in accordan                                            Company and the
                                 ce with paragraph 14(e) ("Notice
  option shall be exercisable first                                 of Buy-Back"). The
                                    by the Company and thereafte
  Shareholders in the manner provided                               r by the remaining
                                      by Paragraph 9(a) above. In the even
  not exercised as                                                         t this option is
                      to all the shares owned by the
                                                     incapacitated     Shareholder, the
 incapacitated Shareholder or the
                                  incapacitated Shareholder's succ
 continue holding such remaining                                   esso r in interest will
                                 shares subject to this Agreement.

                 A Shareholder shall be deemed
                                               Incapacitated       where (a) the person is
 unable to provide properly for that
                                     person's own needs for physical
                                                                       health, food, clothing,
 or shelter; to manage substantially
                                     that person's own financial resource
 or undue influence; and/or (b) eithe                                     s; or to resist fraud
                                      r a medical doctor, board-certified
 or a board-certified psychiatrist,                                       neuropsychologist,
                                    not related by blood or marriage
 shareholder,                                                        to any Company
                officer, or director, examines
                                               such pers
                                                       on and declares under penalty
 perjury that such person is either                                                      of
                                    temporarily or permanently incapaci
 generally accepted med                                                 tated, according to
                         ical definitions.


                If during the Buy Back Period,
                                                but prior to a Notice of Buy-Bac
 given,   the Designated Physician determin                                        k being
                                              es that the Shareholder is
 Incapacitated, and in the case of                                              no  longer
                                   an employee Shareholder such Sha
                                                                     reholder in fact fully
 resumes his or her regular dutie
                                 s in Company, then         the Buy Back Period shall be
 terminated (subject to any futur
                                 e incapacity, which shall trigger
                                                                   this clause anew).

                           g.   Multiple Triggers. Should
                                                        a trigger for optional purchase
by the Company and/or Shareho
                               lders arise while another trigger
                                                                 has already arisen as to
the same Shareholder (e.g., a Sha
                                 reholder-employee is terminated
                                                                   for cause two weeks
after the Shareholder's felony conviction),
                                                the Company and/or Shareholders
purchase under either trigger. The                                                    may
                                   first Notice of Buy-Back commun
with Paragraph 14(e) shal                                          icate d in acco rdance
                           l control, except that a subseque
                                                               nt Notice of Buy-Back shall
control where (i) it is commun
                                   icated after the first Notice of
                                                                        Buy-Back, and (ii)
specifically confirms the intent of
                                     it controlling and replacing the first
additional trigger. In any event,                                           notice due to an
                                    no Notice of Buy-Back shall be
                                                                          valid unless it is



                                              8
Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 31 of 39


   communicated in a timely fashion base
                                           d on such relevant timelines (if any)
   stated in this Agreement and as may be                                        as may be
                                          applicable to the relevant trigger.

                           h. Community Property Interest. In
                                                               all cases where purchase
  of shares is authorized in this Agre
                                       ement, if the shares are in whole
  community property asset, then the                                       or in part a
                                     community property interest of the
                                                                        surviving spouse
  is also subject to purchase.

                      10. Purchase Related Provisions

  Valuation. The purchase price per share
                                          to be paid for shares subject to this
  shall be dete                                                                 Agreement
               rmined by dividing the net income
                                                 of the Company for the Com      pany's prior
  Fiscal year by the number of outstand
                                         ing shares issues to Shareholders.
  the net income for purposes of valu                                         In determining
                                          ation, the income of any sharehol
  normalized to the average income for                                         ders  shall be
                                         such shareholders over the prior three
  This method shall apply to all valu                                            fisca l years.
                                       ation including but not limited to
  determinations under applicable law.                                      any  "fair  value"


                             a. Payment and Transfer of Shar
                                                               es. On the occurrence of any
  event that leads to the purchase
                                    of shares under this Agreement,
                                                                      the consideration to be
  paid for the shares shall be paid to
                                       the transferring Shareholder or to
                                                                          his or her estate, as
  the case may be. If the event that leads
                                            to the purchase is the death of a Shar
  Company or the surviving Sharehol                                                   eholder, the
                                         ders shall File the necessary proo
 collect the proceeds of any outstand                                          fs  of   death and
                                         ing insurance policies on the life
 Shareholder as covered by this                                                of   the deceased
                                         Agreement (if any). The dece
 representative shall apply for and                                            dent  's personal
                                     obtain any necessary court approval
 the sale of the decedent's shares unde                                     or   conf irmation of
                                        r this Agreement. In all events, cons
                                                                                ideration for the
 shares shall be delivered as soon
                                       as practicable to the person entitled
 Secretary of the Company shall caus                                              to it, and the
                                       e the certificates representing the purc
 be properly endo                                                                hase  d shares to
                   rsed and, on compliance with any
                                                    and all provisions     in this Agreement
 (including paragraph 10(e)), shall
                                     issue new certificate(s) in the nam
                                                                        e of the purchaser or
 purchasers. If the purchase price exce
                                         eds the amount of insurance proceeds
 or purchasers shall pay the purchase                                          , the purchaser
                                         price in cash up to the full amount
 proceeds and shall pay the balance                                          of   the insurance
                                       of the purchase price in cash or unde
 note. If the insurance proceeds exce                                          r  a promissory
                                       ed the purchase price, the excess shall
 insured or the beneficiary of the polic                                         be  paid to the
                                         y.

                      In the event that a selling Sharehol
                                                           der shall fail to produce or deliv
 the stock certificate or certificates                                                       er
                                       representing the share of stock invo
                                                                            lved, duly endorsed
for transfer, then the purchase price
                                      (consisting of cash and/or a promissor
                                                                            y note) for the
shares of stock may be tendered and
                                        delivered by the purchaser to the
Company for the account and bene                                          secre tary of the
                                         fit of the selling Shareholder, and
Shareholder shall be                                                           the selling
                       notified in writing of that action
                                                          by the purchaser. Such tender and
delivery shall constitute valid paym
                                     ent for the shares of stock, and the
shares shall be deemed thereby to                                         purc hase    of the
                                    have been fully effected, so that ail
interest in and                                                           right , title, and
                 to the shares of stock so purchase
                                                    d shall be considered vested in
                                                                                    the



                                               9
Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 32 of 39


  purchaser, and all rights of the selling Share
                                                  holder, or any transferee, assignee, or any
  other person having any interest in those share
                                                  s of stock, shall cease and terminate excep
  only  for the right, if any, to receive the purch                                           t
                                                   ase price for the stock and the right to have
  the stock deposited to secure the paym
                                            ent of the purchase price. The secretary,
  attorney-in-fact for and in the name of the                                              as
                                              selling Shareholder, shall cause the share
  stock so purchased to be transferred on the                                            s of
                                              books of the Company to the purchaser. The
  purchase price, as determined and paid in
                                              accordance with these terms, shall be paya
  to the selling Shareholder only on delivery                                               ble
                                              of a stock certificate for the shares of stock
  be purchased , duly endorsed for transfer, together with                                   to
                                                               the payment of all costs and
  expenses of the Company incurred in conn
                                              ection with the transaction. In the event that
  selling Shareholder shall fail to deliver                                                   a
                                            a stock certificate for the shares of stock
  purchased, duly endorsed for transfer,                                                 to be
                                             together with the payment of all costs
  expenses of the Company incurred in conn                                                 and
                                              ection with the transaction, and therefore
  to collect the purchase price that had been                                             fails
                                              tendered to the secretary of the Company
                                                                                       for
  180 days from the date the selling Sharehold
                                               er received notice of such tender,  whether
 due to unavailability or for any other reaso
                                              n, and should the purchaser be the Com
 the secretary of the Company may void                                                pany,
                                          any tendered check, and keep the debt on
                                                                                   its book
 by book entry only until such time, if
                                           any, that selling Shareholder complies
                                                                                   with the
 requirements herein.


                    Each Shareholder does hereby irrevocably
                                                                appoint and designate the
 secretary of the Company, and his
                                        or her respective successor in office
                                                                                  , as the
 Shareholder's attorney-in-fact on the
                                          Shareholder's behalf, and on beha
                                                                                 lf of the
 Shareholder's estate and personal repre
                                        sentative, to effect the transfer of the
                                                                                 shares of
 stock on the books of the Company in the
                                          manner provided above.


                              b. Notes and Security. To the extent other
                                                                         wise perm        issible by
 the terms of this Agreement, any defer
                                              red portion of the purchase price for
                                                                                         any shares
 purchased under this Agreement shall
                                             be represented by a promissory note execu
 all the purchasing Shareholders, provi                                                       ted by
                                             ding for joint and several liability.
 agrees to pay his or her pro-rata portio                                             Each    maker
                                           n of each installment of principal and
                                                                                      interest as it
 falls due. The note shall provide for
                                                payment of principal in ten equal
                                                                                           quarterly
 installments with interest on the unpa
                                                 id balance at the then applicable avera
 commercial lending rate available at comm                                                        ge
                                                  ercial banks, with full privilege of prepa
 of all or any part of the principal at any                                                   ymen   t
                                             time without penalty or bonus. Any prepa
                                                                                            id sums
 shall be applied against the installmen
                                            ts thereafter falling due in inverse order
                                                                                            of their
 maturity, or against all the remaining insta
                                                   llments equally, at the option of the payer
 The note shall provide that if default occu                                                       s.
                                               rs, at the election of the holder the entire
 principal and interest will immediately                                                     sum of
                                            be due and payable and that the make
                                                                                       rs shall pay
reasonable attorney fees to the holder if
                                               suit is commenced because of default. The
shall be secured by a pledge of all the                                                         note
                                          shares being purchased in the transactio
                                                                                        n to which
the note relates and of all other shares owne
                                                  d by the purchasing Shareholders. The
shall agree upon the pledgeholder, and                                                       parties
                                               the pledge agreement shall contain such
terms and provisions as may be custo                                                           other
                                          mary and reasonable. As long as no defau
                                                                                          lt occurs
in payments on the note, the purchasers
                                                shall be entitled to vote the shares; howe
dividends shall be paid to the holder                                                           ver,
                                             of the note as a prepayment of princ
                                                                                         ipal. The




                                                 10
Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 33 of 39


  purchasers shall expressly waive demand, notic
                                                 e of default, and notice of sale,     and they
  shall consent to public or private sale of the
                                                 shares in a default, in mass or in lots at the
  option of the pledgeholder, and the seller shall
                                                   have the right to purchase at the sale.

                            c. Administrative Approvals. The Com
                                                                    pany agrees to apply
  for, and use its best efforts to obtain, all
                                               governmental and administrative approvals
  required in connection with the purchase
                                            and sale of shares under this Agreement.
  Shareholders agree to cooperate in obtaining                                       The
                                                  the approvals and to execute any and all
  documents that they may be required
                                          to execute in connection with the appro
  Company shall pay all costs and filing fees                                     vals. The
                                              in connection with obtaining the approvals.

                   1 1 . Termination. This Agreement shall
                                                            terminate on the earlier of (a)
 the written agreement of the Company
                                             and all Shareholders, (b) the dissolution
 bankruptcy, or insolvency of the Com                                                     ,
                                         pany, (c) at such time as only one
                                                                              Shareholder
 remains, (d) the effective date of the first
                                              registration statement filed under theSecurities
 Act of 1933 (as amended, the "Sec
                                         urities Act"), with the Securities and
 Commission relative to the Company                                                 Exchange
                                       's equity securities, with aggregate net
                                                                                 proceeds to
 the Company of more than $1,000,000
                                                at a pre-offering valuation of more
 $5,000,000 (a " QIPO") or (e) upon the                                                   than
                                           occurrence of the merger or consolida
                                                                                  tion of the
 Company into, or the sale of all or subs
                                            tantially all of the Company's assets to
 corporation, unless the shareholders of the                                          another
                                              Company shall own at least 51% of the
 stock of such other corporation immediate                                             capital
                                              ly after such merger, consolidation or
 "M&A").
                                                                                       sale (a


                     12. Shareholder Will. Each Shareholder
                                                            agrees to include in his or her
 will a direction and authorization to
                                       his or her executor to comply with
                                                                          the provisions of
 this Agreement and to sell his or her share
                                             s in accordance with this Agreement. Howe
 the failure of any Shareholder to do so                                                    ver,
                                         shall not affect the validity or enforcea
                                                                                   bility of this
 Agreement.


                     13. Drag-Along Obligation. Until the
                                                          date of a QIPO, if one
                                                                               or more
 Shareholders intend to make a Control
                                       Transfer (as defined below) for considera
 any person or entity or group of relate                                         tion to
                                          d persons or entities, wherein such
                                                                                one or more
 Shareholders collectively own directly
                                           or beneficially at least 70% of the outst
capital stock of the Company on a                                                     anding
                                       fully-diluted basis, then upon notice
                                                                               to each non-
transferring Shareholder, the transferrin
                                          g Shareholder(s) (for purposes of this
                                                                                 Section 13,
the "Dragging Shareholder") may cause
                                              each non-transferring Shareholder to
                                                                                     sell the
shares of the Company owned by it
                                          as provided in this Section 13, The
                                                                                   Dragging
Shareholder will notify each non-trans
                                         ferring Shareholder in writing (the "Dra
Notice") of such intended transfer and                                              g-Along
                                         the exercise of its rights hereunder at
                                                                                 least thirty
(30) days prior to the proposed date for
                                          the consummation of such transfer, whic
will contain all of the material terms                                              h notice
                                        of the transfer, including, without limita
name
                                                                                   tion,  the
      and address of the prospective purch
                                          aser(s), the type and number of share
                                                                           s of the
Company's stock to be sold, the purch
                                      ase price and other terms and cond
payment (or the basis for determinin                                     itions of
                                     g the purchase price and other terms
                                                                           and conditions).
The non-transferring Shareholders will
                                         be required to sell all of the shares
                                                                               of Common




                                              11
Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 34 of 39


   Stock of the Company owned by such
                                           non-transferring Shareholders. " Con
   means a sale, exchange or other                                               trol Transfer "
                                      transfer by one or more Shareholders
  private sale or other transaction                                               pursuant to a
                                       or series of transactions (other than
  registered public offering) of an aggr                                         pursuant to a
                                            egate of more than ninety percent
  outstanding shares of the Company                                               (90%) of the
                                        to any person or entity. Any transfer
  Section 13 will be on the same term                                           pursuant to this
                                        s and conditions, and for the sam
                                                                            e consideration per
  share, as the transfer by the Dragging
                                           Shareholder that is the subject matter
  Along Notice. Notwithstanding the                                                of the Drag-
                                          foregoing, no Shareholder may exer
  along rights under this Section 13                                             cise  its drag-
                                      in a transaction with an affiliate of
  unless the purchase price for each                                          such Shareholder
                                      share of the Company's stock is
  could be obtained in an arm                                              equal to that which
                                 s' length transaction.


                      14. Miscellaneous Matters.


                           a. Agreement to Perform Necessa
                                                                 ry Acts. Each party to this
  Agreement agrees to perform any
                                   further acts and execute and deliv
                                                                      er any documents that
  may be reasonably necessary to
                                 carry out the provisions of this Agre
                                                                       ement.

                             b. Amendments. The provision
                                                               s of this Agreement may be
  waived, altered, amended, or repe
                                    aled, in whole or in part, only on
  all parties to this Agreement.
                                                                       the written consent of



                            c. Successors and Assigns. This
                                                              Agreement shall be binding
 on and enforceable by and agai
                                    nst the parties to it and their
                                                                    respective heirs, legal
 representatives, successors, and assig
                                        ns.

                            d. Validity. All provisions of this
                                                                Agreement are separate and
 divisible, and if any part is held
                                    invalid, the remaining provisions
 force and effect.                                                    shall continue in full


                             e. Notices. All       notices, request, demands,
 communications under this Agre                                                      and other
                                     ement shall be in writing and shal
 been duly given on the date of serv                                      l be deemed to have
                                       ice if served personally on the part
 to be given, or within 72 hours                                            y to whom notice is
                                   after mailing, if mailed to the part
                                                                        y to whom notice is to
 be given, by first-class mail, regis
                                      tered or certified, postage prepaid,
                                                                             properly addressed
 to the party at the address set forth
                                        on the signature page of this Agre
 address that a party may designat                                         ement, or any other
                                     e by written notice to the others,
 obtained.
                                                                         with   proof of receipt


                            f.   Attorneys' Fees. If any party
                                                        to this Agreement shail bring
any action, suit, counterclaim
                               or appeal for any relief agai
                                                             nst the other (including
arbitration), declaratory or otherwise, to enforce
                                                      the terms hereof or to declare
hereunder (collectively, an "Ac                                                         rights
                                 tion"), it is the express intent of
                                                                     the parties that neither
party, regardless of who is deem
                                   ed prevailing, shall be entitled
                                                                    to recover as part of any
such Action its attorneys' fees and
                                    costs, including any fees and cost
                                                                       s incurred in bringing




                                               12
Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 35 of 39


  and prosecuting such Action and/or
                                     enforcing any order, judgment, ruling
  granted as part of such Action.                                          or award


                              g.   Governing Law. Jurisdiction, and Venu
                                                                        e. The laws of the
  State of Vermont shall govern the
                                      terms of this Agreement without refer
                                                                              ence to the
  choice of law principles thereof. Any
                                         controversy or claim arising out of or
                                                                                relating to
  thisAgreement, or breach thereof, shall be
                                             settled by binding arbitration to be held
  Vermont or                                                                           in
               such other agreed to location. Judg
                                                      ment upon the award rendered by
  arbitrators may be entered in any                                                        the
                                       court having jurisdiction thereof.
                                                                               The parties, in
  accordance with Arbitrator rules, shall
                                          select arbitrators with qualifications
                                                                                 and expertise
  within the field of dispute. Each party
                                          shall have the ability in their sole discr
  the selection                                                                     etion to veto
                 of one (1) arbitrator, in which case
                                                           Arbitrator shall offer alternative
 selection. Each party shall have the
                                       right of discovery as set forth in the
 Civil Procedure. Arbitrator shall
                                                                              Federal Rules of
                                       administer the arbitration. The adm
                                                                               inistrative fees
 associated with these proceedings shall
                                           be shared equally by the parties. No attor
 or costs shall be recoverable, as prov                                                ney fees
                                        ided for above.

                            h. Counterparts. This Agreement may
                                                                    be executed in one or
 more counterparts, each of which shall
                                           be deemed an original, but all of whic
 shall constitute one and the same instru                                         h together
                                          ment.


                             i.    Entire Agreeme
                                               nt. This Agreement constitutes the entire
 agreement between the parties heret
                                     o with respect to the subject matter
                                                                          hereof.

                   IS. Additional Terms. As material
                                                        consideration and inducement to
 enter this Agreement, the parties adop
                                        t all terms on the attached Exhibit
                                                                            "B" with the
 explicit inten
              t that such terms shall govern their actio
                                                         ns as shareholders and otherwise.

                                    [Signature Page Follows]




                                              13
       i-v^i cciiiciiL oignea.png
                                                                                 https://rmil.google.eom/_/scs/mail-stati
                                                                                                                          c/_/js/k=gmail.main.cn.93unl

           Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 36 of 39




                      IN WITNESS WHEREOF, the parties have execut
                      shown above.
                                                                  ed this Agreement as of the date first


                                                            COMPANY

                     NEWFANE              IN, INC,

                     By:
                     Name: ROSS CAMERON
                     Title:.     President




                     By:.
                     Namely F FORTljJ
                     Titlei    Sccreian:


                                                        SHAREHOLDERS

             ROSS CAME1

             By:.
             Name: RdSS CAMERON
             Residence Address:



             JEFF FORTIS

             By:.
             Ni
                      M     FORTIS^(JeiBjcy Fortin Family Trust)
             Resiietife Address:.


             ALEX fo:

            By:,
            Name: ALEX FOR " IS (Alex Fortia Family Trust)
            Residence Address:.




                                                               14




of 1
        Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 37 of 39


                    SPOUSAL CONSENT TO SHA
                                           REHOLDER AGREEMENT




 I am the spouse of              f\tX-m fov'\ , a shareholder of NEWFANE
                                                                             DESIGN, INC. I
 acknowledge that I have read the
                                  Shareholder Agreement ("Agreement"
                                                                     ) dated         by and
 between my spouse (amongst
                            others) and NEWFANE DESIGN
                                                       , INC., a Vermont corporation
("Company"), and that I clearly unde
                                     rstand its provisions. I am aware
                                                                       that by the provisions of the
Agreement, my spouse has agre
                              ed to sell or transfer all his or her
                                                                    interest in the Company, including
any community property interest,
                                 in accordance with the terms and
                                                                        provisions of the Agreement. I
hereby expressly approve of, and agre
                                     e to be bound by, the provisions of the
                                                                             Agreement in its entirety,
including but not limited to, thos
                                   e provisions relating to the sales
                                                                      and transfers of the interest in the
Company. If I predecease my spou
                                     se when my spouse owns an inter
                                                                         est in the Company, I hereby
agree not to devise or bequeath
                                whatever community property
                                                            interest I may have in the Com
                                                                                           pany (if
any) in contravention of this Agreeme
                                      nt.



Date:


Signature of Spou


Print Name: I          Tt/frJ;                  ron\




                                                   16
          Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 38 of 39



                                                     Exhibit A

                       IRREVOCABLE PROXY COU
                                             PLED WITH AN INTEREST


     RECITALS



     A.     Pursuant to the terms of that certain
                                                  Shareholder Agreement, dated as of
  "Agreement"), the undersigned desir                                                                    (the
                                       es to execute this "Irrevocable Prox
 the undersigned refuses or is unab                                         y": (i) so that in the event that
                                      le to vote his or her shares as requ
  Agreement, the person holding the                                          ired under Section 2 of the
                                    title of Chief Executive Officer of
 "Company"), from time to time                                           NEWFANE DESIGN, INC. (the
                                  (the "CEO"), can exercise all votin
 with the shares of the Company's                                        g and consent rights associated
                                     stock held by the undersigned to
                                                                         vote such shares as required by
 Section 2 of the Agreement; and
                                   (ii) to appoint the CEO as irrevocab
 terms set forth herein.                                                  le proxyhoider pursuant to the



 IRREVOCABLE PROXY



  1.      The undersigned hereby revokes
                                          all previous proxies and appoints
 vote the undersigned's shares as                                           the CEO as proxyhoider to
                                  required by Section 2 of the Agre
                                                                    ement on or after the date of givin
 this Irrevocable Prox
                     y and prior to the termination of this                                             g
                                                            Irrevocable Proxy, with the same
 the undersigned had personally vote                                                         effect as if
                                     d his or her shares.

 2.        The undersigned authorizes and
                                          directs the proxyhoider to file
 appointment with the secretary of the                                    this Irrevocable Proxy
                                       Company.

 3.        This Irrevocable Proxy is coupled
                                             with an interest and is irrevocable (to the fullest exte
 permitted by law); provided how                                                                       nt
                                 ever that the CEO shall not be
                                                                entitled to exercise his or her
 under this Irrevocable                                                                         authority
                       Proxy unless and until the undersign
                                                            ed refuses or is unable to vote his
shares as required under Section 2                                                              or her
                                   of the Agreement.

4.     This Irrevocable Proxy is give
                                          n pursuant to Vermont law
performance of its obligations unde                                     to secure the undersigned's
                                    r the Agreement and will remain
undersigned is no longer bound                                      irrev ocable until such time as the
                                by the terms of the Agreement.

5.        If this Irrevocable Proxy is held inva
                                                 lid or unenforceable, the intent of the
                                                                                         parties shall govern.


This Proxy may not be assigned or
                                  otherwise transferred, and any purp
this provision shall be void.                                          orted assignment in violation of
                                Notwithstanding the foregoing,
                                                                   any obligation of the undersign
hereunder shall be binding upon the                                                                 ed
                                    successors and assigns of the unde
                                                                       rsigned.


Dated:




                                                      17
   Case 2:19-cv-00627-MCE-KJN Document 5-7 Filed 05/03/19 Page 39 of 39




Print Name:
              £(
              ' ftp?
                       ,
                       Cwr\»*



Number and Description of Shares:
                                                   (    ) Shares of Common Stock
                                     \00\       foSS
     j\Vc          ^
                                     77        A )e a

                                    1 5^ $h«rn




                                          is
